Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 3.1 ARTICLES OF AMENDMENT OF THE AMENDED AND RESTATED CHARTER OF FIRST HORIZON NATIONAL CORPORATION Under Sections 48-16-102 and 48-20-106 of the Tennessee Business Corporation Act The undersigned, being a duly authorized officer of First Horizon National Corporation (the Corporation), acting pursuant to Sections 48-16-102 and 48-20-106 of the Tennessee Business Corporation Act, hereby certifies as follows: 1. The name of the Corporation is FIRST HORIZON NATIONAL CORPORATION. 2. The Amended and Restated Charter, as amended, is hereby amended by the addition of a new section to Article 10 stating the number, designation, relative rights, preferences and limitations of a new series of preferred stock as fixed by the board of directors, which section shall read in its entirety as follows: Fixed Rate Cumulative Perpetual Preferred Stock, Series CPP A. Designation and Number of Shares . There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the Fixed Rate Cumulative Perpetual Preferred Stock, Series CPP (the  Designated Preferred Stock ). The authorized number of shares of Designated Preferred Stock shall be 866,540. B. Standard Provisions . The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Article 10 to the same extent as if such provisions had been set forth in full at this place. C. Definitions . The following terms are used in this Article 10 (including the Standard Provisions in Annex A hereto) as defined below: (a)  Common Stock  means the common stock, par value $0.625 per share, of the Corporation. (b)  Dividend Payment Date  means February 15, May 15, August 15 and November 15 of each year. (c)  Junior Stock  means the Common Stock, and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)  Liquidation Amount means $1,000 per share of Designated Preferred Stock. (e)  Minimum Amount means $216,635,000. (f)  Parity Stock means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)  Signing Date  means the Original Issue Date. D. Certain Voting Matters . Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. 3. The foregoing amendment to the Amended and Restated Charter was authorized by the board of directors (at a meeting duly convened and held on November 11, 2008) without shareholder approval, as such was not required. 4. The foregoing amendment will be effective upon filing of the Articles of Amendment with the Secretary of State of the State of Tennessee. [ Remainder of Page Intentionally Left Blank ] 2 FIRST HORIZON NATIONAL CORPORATION Date: November 11, 2008 By: /s/ Clyde A. Billings, Jr. Clyde A. Billings, Jr., Corporate Secretary 3 ANNEX A STANDARD PROVISIONS Section 1. General Matters . Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock. The Designated Preferred Stock shall be perpetual, subject to the provisions of Section 5 of these Standard Provisions that form a part of the Certificate of Designations. The Designated Preferred Stock shall rank equally with Parity Stock and shall rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any dissolution, liquidation or winding up of the Corporation. Section 2. Standard Definitions . As used herein with respect to Designated Preferred Stock: (a)  Applicable Dividend Rate  means (i) during the period from the Original Issue Date to, but excluding, the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 5% per annum and (ii) from and after the first day of the first Dividend Period commencing on or after the fifth anniversary of the Original Issue Date, 9% per annum. (b)  Appropriate Federal Banking Agency  means the appropriate Federal banking agency with respect to the Corporation as defined in Section 3(q) of the Federal Deposit Insurance Act (12 U.S.C. Section 1813(q)), or any successor provision. (c)  Business Combination  means a merger, consolidation, statutory share exchange or similar transaction that requires the approval of the Corporations stockholders. (d)  Business Day  means any day except Saturday, Sunday and any day on which banking institutions in the State of New York generally are authorized or required by law or other governmental actions to close. (e)  Bylaws  means the bylaws of the Corporation, as they may be amended from time to time. (f)  Certificate of Designations  means the Certificate of Designations or comparable instrument relating to the Designated Preferred Stock, of which these Standard Provisions form a part, as it may be amended from time to time. (g)  Charter  means the Corporations certificate or articles of incorporation, articles of association, or similar organizational document. (h)  Dividend Period has the meaning set forth in Section 3(a). (i)  Dividend Record Date has the meaning set forth in Section 3(a). (j)  Liquidation Preference has the meaning set forth in Section 4(a). A-1 (k)  Original Issue Date  means the date on which shares of Designated Preferred Stock are first issued. (l)  Preferred Director has the meaning set forth in Section 7(b). (m)  Preferred Stock means any and all series of preferred stock of the Corporation, including the Designated Preferred Stock. (n)  Qualified Equity Offering  means the sale and issuance for cash by the Corporation to persons other than the Corporation or any of its subsidiaries after the Original Issue Date of shares of perpetual Preferred Stock, Common Stock or any combination of such stock, that, in each case, qualify as and may be included in Tier 1 capital of the Corporation at the time of issuance under the applicable risk-based capital guidelines of the Corporations Appropriate Federal Banking Agency (other than any such sales and issuances made pursuant to agreements or arrangements entered into, or pursuant to financing plans which were publicly announced, on or prior to October 13, 2008). (o)  Share Dilution Amount has the meaning set forth in Section 3(b). (p)  Standard Provisions mean these Standard Provisions that form a part of the Certificate of Designations relating to the Designated Preferred Stock. (q)  Successor Preferred Stock has the meaning set forth in Section 5(a). (r)  Voting Parity Stock means, with regard to any matter as to which the holders of Designated Preferred Stock are entitled to vote as specified in Sections 7(a) and 7(b) of these Standard Provisions that form a part of the Certificate of Designations, any and all series of Parity Stock upon which like voting rights have been conferred and are exercisable with respect to such matter.
